UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4401


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTOPHER ALLEN PHIPPS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:04-cr-00038-JPB-DJJ-1)


Submitted:    March 31, 2009                 Decided:   May 26, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


L.   Richard   Walker,   Assistant   Federal   Public   Defender,
Clarksburg, West Virginia, for Appellant.      Sharon L. Potter,
United States Attorney, Paul T. Camilletti, Assistant United
States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following his conviction for possession of a firearm

by    a   convicted     felon      and    possession      of     ammunition        by    a

prohibited       person,     Christopher       Allen     Phipps       appeals.          He

contends    that     the     district     court    abused      its    discretion        by

denying    his      motion    to   dismiss     the     unlawful       possession        of

ammunition charge, which he asserts resulted from prosecutorial

vindictiveness after he asserted his right to a proper grand

jury proceeding.           We have reviewed the record and the briefs

filed by the parties and find no abuse of discretion by the

district court.        United States v. Fiel, 35 F.3d 997, 1007 (4th

Cir. 1994); see United States v. Armstrong, 517 U.S. 456, 464

(1996).    We therefore affirm the denial of the motion to dismiss

for the reasons stated by the district court, and thus affirm

Phipps’ conviction and sentence.               See United States v. Phipps,

No.   3:04-cr-00038-JPB-DJJ-1            (N.D.W.   Va.    Nov.       5,   2004).        We

dispense     with     oral    argument      because      the    facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2